NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1748-20

IN THE MATTER OF
LORENZO RICHARDSON,
JERSEY CITY BOARD OF
EDUCATION, HUDSON COUNTY.
______________________________

                Argued March 21, 2022 – Decided July 18, 2022

                Before Judges Messano, Rose and Enright.

                On appeal from the New Jersey Commissioner of
                Education, Docket No. 10-12/19A.

                Stuart Ball argued the cause for appellant Lorenzo
                Richardson.

                Michal Czarnecki, Deputy Attorney General, argued
                the cause for respondent New Jersey Commission of
                Education (Matthew J. Platkin, Acting Attorney
                General, attorney; Donna Arons, Assistant Attorney
                General, of counsel; Michal Czarnecki, on the brief).

PER CURIAM

       At all relevant times, Lorenzo Richardson was a member of the Jersey

City Board of Education (Board). In June 2016, a private citizen , Matthew

Schapiro, filed a complaint with the School Ethics Commission (SEC) alleging
Richardson violated provisions of the School Ethics Act (SEA), N.J.S.A.

18A:12-21 to -34, when he filed a petition with the Commissioner of Education

(Commissioner) lodging complaints against the Board's president, Vidya

Gangadin, and its counsel, Ramon Rivera, accusing them of violating the law.

We need not detail the procedural history that ultimately led to the SEC referring

the matter to the Office of Administrative Law as a contested case, see N.J.S.A.

52:14B-2 and N.J.S.A. 52:14B-9.

      We provide some factual context by referring to our prior opinion in a

related matter, Richardson v. Gangadin, No. A-1572-16 (App. Div. June 25,

2018). There, the Jersey City Education Association and other individuals

"sought to enjoin the . . . [Board] from renewing the contract of Dr. Marcia V.

Lyles as Superintendent of Schools (superintendent)." Id. at 2.

            The contract's term was through June 30, 2016, and
            included a renewal/non-renewal provision.     That
            provision provided in pertinent part:

                  The parties agree that prior to October 31,
                  2015, the [s]uperintendent shall notify the
                  Board of her desire to extend her
                  employment on the terms offered or upon
                  other terms upon which the parties may
                  agree. The Board agrees that by December
                  31, 2015[,] it shall notify the
                  [s]uperintendent in writing whether it
                  desires to renew this Agreement for an
                  additional period of time, and of the terms

                                                                            A-1748-20
                                        2
                and conditions proposed for that period.
                Failure to notify the [s]uperintendent by
                that date of an intention to renew will mean
                that an offer of renewal is not being made.

                N.J.S.A.     18A:17-20.1     provides     for    a
          superintendent's automatic reappointment unless "the
          [B]oard notifies the superintendent in writing that he
          will not be reappointed at the end of the current term."
          The statute provides a formula to determine the
          deadline by which the Board shall provide such notice,
          which was undisputed to be 120 days prior to the
          expiration of the contract.

                On December 17, 2015, the Board's attorney
          advised the Board that notice of non-renewal had to be
          given to Lyles by December 31, 2015, or her contract
          would be deemed automatically renewed by operation
          of N.J.S.A. 18A:17-20.1. Notwithstanding, the Board
          took no action with regard to the renewal or non-
          renewal of Lyles' contract prior to March 2, 2016.

                 . . . The Administrative Law Judge (ALJ) issued
          an order consolidating the instant matter with a related
          petition filed by Lorenzo Richardson, which also
          challenged the renewal of the contract. . . . The ALJ
          issued an initial decision granting the Board's and
          Lyles' motions for summary decision and
          recommending the dismissal of the petition with
          prejudice. . . . The Commissioner adopted the ALJ's
          findings and his initial decision dismissing the petition.

          [Id. at 3–4 (alterations in original) (emphasis added)
          (footnote omitted).]

     Richardson did not appeal dismissal of the petitions. Id. at 4 n.1. We

affirmed the Commissioner's decision, concluding: 1) "the contract of

                                                                       A-1748-20
                                      3
employment terms may neither substitute nor override the statutorily required

written notice"; 2) "it w[as] without dispute the Board did not issue a formal

written notice of non-renewal to Lyles within the statutory timeframe"; and 3)

"the renewal of Lyles' contract occurred by operation of law." Id. at 7.

      Although not initially included in the record on appeal, we requested, and

have now received, the February 26, 2016 verified petition Richardson filed with

the Commissioner. It appears to be the same petition we referenced in our prior

opinion.

      In the petition, Richardson explained his frustrated efforts to have the

Board specifically vote on the superintendent's contract renewal before the

statutory deadline, and he included a draft resolution submitted to the Board to

place on its agenda. Richardson cited the incorrect advice given by the Board's

attorney regarding the automatic renewal of the superintendent's contract, and

Richardson asked the Commissioner to: "convene a special meeting" of "non -

conflicted . . . Board . . . members" to vote on the superintendent's contract

before March 1, 2016; or, recognize the Board's failure to renew the contract as

notification of nonrenewal; or, extend the statutory deadline for the six non-

conflicted Board members to vote on whether to renew the superintendent's

contract. The petition included numerous attachments.


                                                                           A-1748-20
                                       4
      In this case, the Administrative Law Judge (ALJ) conducted a hearing and

considered the testimony from Schapiro, Gangadin, Rivera and Richardson.1

She cited the minutes of the Board's February 2016 meeting, in which Gangadin

"stated that she understood . . . Richardson's frustration." Believing the deadline

in the superintendent's contract had already passed, the minutes reflect Gangadin

"recommended . . . if there [was] a complaint or if the issue needed to be taken

to the next level, her advice was to send it to the Commissioner." The minutes

also reflected Richardson advised against sending the issue to the

Commissioner.

      The ALJ found Richardson nevertheless wrote to the Commissioner on

February 22, 2016, "requesting an investigation and immediate action"

regarding the superintendent's contract, but neither Gagadin nor Rivera w as

copied with the letter. M. Kathleen Duncan, a director in the Department of

Education, responded by letter dated February 24, advising Richardson "that all

appeals before the Commissioner must be made in accordance with . . . N.J.A.C.




1
  The ALJ found that shortly after filing his complaint with the SEC, Schapiro
became a candidate for the Board but was not elected in November 2016. He
ran again and was elected in 2017 on a "slate . . . aligned against the Richardson
slate."
                                                                             A-1748-20
                                        5
6A:3-1.1 et seq." The letter included further instructions on how Richardson

could file a "petition" with the Commissioner. 2

      The ALJ found the issue of the superintendent's contract renewal "was a

contentious one," but "Richardson's testimony was not entirely consistent with

the documentary evidence, as the record [did] not reflect that Rivera instructed

or advised Richardson to file the petition." The ALJ found there was "some

animus between the parties to the petition," and she concluded Richardson

attempted to get the issue of the superintendent's contract renewal on the Board's

agenda, "convinced that his opinion . . . was correct." She also found that Rivera

advised Richardson at the February Board meeting "that if he appealed to the

Commissioner, he would need a majority of the eligible [Board] members to

agree. There was no motion made to allow Richardson to file the petition. There

was no formal vote . . . authorizing Richardson to file the petition."

      The ALJ reviewed the SEA's provisions. She noted that pursuant to

N.J.S.A. 18A:12-31, Richardson could have requested and obtained from the



2
  It is unfortunate that a high-ranking member of the Department of Education
provided this advice to Richardson, since his letter clearly indicated he was a
member of the Board. Nonetheless, Richardson acknowledged that he took the
mandatory training required for all school board members which included
instructions on the statutes at issue. See N.J.S.A. 18:12-33(b); N.J.S.A. 6A:28-
4.1(c).
                                                                            A-1748-20
                                        6
SEC "an advisory opinion as to whether his filing a petition as a [Board] member

against the [Board] president and . . . attorney would . . . constitute a violation

of the provisions of the [SEA], but he did not make such [a] request." The ALJ

determined Richardson violated N.J.S.A. 18A:12-24(g), because as "a school

official and board member," Richardson could not "represent any person or party

other than the school board or school district in connection with a proceeding

involving" the school district, and the petition was a "proceeding" before the

Commissioner involving the school district.

      The ALJ also concluded Richardson violated N.J.S.A. 18A:12-24.1(e).

She found the petition included "accusations" against Gangadin and Rivera that

"could damage the public confidence in the [Board] or create a justifiable

impression among the public that its trust was being violated.          Likewise,

[Richardson's] actions interfered with the [Board's] discharge of its duties." The

ALJ found Richardson "unilaterally attempted to circumvent the prerogative of

the [Board]."

      The ALJ also concluded Richardson's conduct was not "overtly unethical

or conflicted," but his action was a technical or "per se" violation of the SEA.

After considering the totality of the circumstances, the ALJ recommended

Richardson be reprimanded.


                                                                             A-1748-20
                                        7
      Richardson filed exceptions, urging the SEC to adopt the ALJ's factual

findings but modify her legal conclusions. The SEC adopted the ALJ's findings

and conclusions that Richardson violated N.J.S.A. 18A:12-24(g), and N.J.S.A.

18A:12-24.1(e), but recommended the penalty be increased from a reprimand to

a censure.

      On January 26, 2021, the Commissioner issued a final decision, which

concluded there was sufficient credible evidence that Richardson violated the

statute, and Richardson failed to establish the SEC's decision was arbitrary,

capricious, or contrary to law. The Commissioner disagreed with the proposed

penalty and found a reprimand was appropriate. This appeal followed.

      Before us, Richardson argues in a single point that the ALJ, the SEC, and

the Commissioner "improperly found 'technical' or 'per se' violations of the

[Act]." He contends such conclusions are contrary to the "intent and purpose"

of the SEA, which is "to prevent actual conflicts and self-dealing."       The

Commissioner counters by arguing the plain, unambiguous language of the SEA

"contains no such mens rea or intent requirement," and, under the undisputed

facts, Richardson violated these statutory provisions.

      We have considered the arguments in light of the record and applicable

legal principles. We affirm.


                                                                         A-1748-20
                                       8
      "Judicial review of agency determinations is limited." Allstars Auto Grp.,

Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 157 (2018) (citing Russo v.

Bd. of Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011)).             "An

administrative agency's final quasi-judicial decision will be sustained unless

there is a clear showing that it is arbitrary, capricious, or unreasonable, or that

it lacks fair support in the record." In re Herrmann, 192 N.J. 19, 27–28 (2007).

      While "[c]ourts afford an agency 'great deference' in reviewing [the

agency's] 'interpretation of statutes within its scope of authority,'" N.J. Ass'n of

Sch. Adm'rs v. Schundler, 211 N.J. 535, 549 (2012) (quoting N.J. Soc'y for the

Prevention of Cruelty to Animals v. N.J. Dep't. of Agric., 196 N.J. 366, 385

(2008)), "[n]onetheless, 'when an agency's decision is based on the "agency's

interpretation of a statute or its determination of a strictly legal issue," we are

not bound by the agency's interpretation.'" In re Ridgefield Park Bd. of Educ.,

244 N.J. 1, 17 (2020) (quoting Saccone v. Bd. of Trs., Police & Firemen's Ret.

Sys., 219 N.J. 369, 380 (2014)).

      In this case, the facts are largely undisputed, and, to the extent they are in

dispute, we defer to the Commissioner's fact-finding, which is supported by

substantial credible evidence in the record. The appeal presents a purely legal

question that requires us to interpret the SEA, in particular, N.J.S.A. 18A:12-


                                                                              A-1748-20
                                         9
24(g), and N.J.S.A. 18A:12-24.1(e). Our review, therefore, is de novo. See,

e.g., Castriotta v. Bd. of Educ. of Roxbury, 427 N.J. Super. 592, 600 (2012)

(noting when "the core question is one of statutory construction" we do not defer

to the agency's interpretation).

      "Our primary goal in interpreting a statute 'is to discern and effectuate the

intent of the Legislature.'" Shipyard Assocs., LP v. City of Hoboken, 242 N.J.

23, 38 (2020) (quoting Murray v. Plainfield Rescue Squad, 210 N.J. 581, 592

(2012)). We "first consider[] 'the statute's plain language, ascribing to the words

used "their ordinary meaning and significance."'" Ibid. (quoting Murray, 210

N.J. at 592). "If the plain language leads to a clear and unambiguous result, then

[the] interpretative process is over." Johnson v. Roselle EZ Quick LLC, 226

N.J. 370, 386 (2016) (quoting Richardson v. Bd. of Trs., Police & Firemen's Ret.

Sys., 192 N.J. 189, 195 (2007)).

      "With enactment of the SEA, the Legislature declared its intention 'to

ensure and preserve public confidence' in local school board members, N.J.S.A.

18A:12-22, by providing local board members with advance guidance on ethical

conduct so that such members might conduct their personal affairs appropriately

and within the bounds ethically expected." Bd. of Educ. of Sea Isle City v.

Kennedy, 196 N.J. 1, 16 (2008) (citing N.J.S.A. 18A:12-24(j)).            N.J.S.A.


                                                                             A-1748-20
                                       10
18A:12-24(a) to -24(g) lists seven specific prohibitions applicable to all school

officials, including members of boards of education.         The Commissioner

concluded Richardson violated subsection (g), which provides: "No school

official . . . shall represent any person or party other than the school board or

school district in connection with any cause, proceeding, application or other

matter pending before the school district in which he serves or in any proceeding

involving the school district in which he serves . . . ."

      The SEA created the SEC, providing it with "the power to issue advisory

opinions, receive complaints filed pursuant to [N.J.S.A. 18A:12-29], . . . conduct

investigations, hold hearings, and compel the attendance of witnesses and the

production of documents as it may deem necessary and relevant to such matter

under investigation." N.J.S.A. 18A:12-27 and 28(b).3 A school board member

may confidentially "request and obtain from the [SEC] an advisory opinion as

to whether any proposed activity or conduct would in its opinion constitute a

violation of the provisions of [the SEA]." N.J.S.A. 18A:12-31. See Quick v.

Bd. of Educ. of Old Bridge, 308 N.J. Super. 338, 343 n.4 (App. Div. 1998)

("Under N.J.S.A. 18A:12-31, a board member may request and obtain from the


3
   The Department of Education promulgated regulations implementing the
powers of the SEC and adopting its procedures. See N.J.A.C. 6A:28-1.1 to
-11.1.
                                                                            A-1748-20
                                        11
[SEC] an advisory opinion as to whether any proposed activity or conduct would

constitute a violation of the provisions of the [SEA]."); N.J.A.C. 6A:28-5.2.

      N.J.S.A. 18A:12-24.1, enacted several years after the SEA in 2001, is the

"Code of Ethics for School Board Members" (Code of Ethics) and consists of

ten specific affirmations all school board members commit to "abide by." The

Commissioner determined Richardson violated subsection (e), which provides:

"I will recognize that authority rests with the board of education and will make

no personal promises nor take any private action that may compromise the

board."

      N.J.A.C. 6A:28-6.4(a) provides that every complaint brought against a

school board member for violating the Code of Ethics must meet certain

standards. "Factual evidence of a violation of N.J.S.A. 18A:12-24.1(e) shall

include evidence that the respondent made personal promises or took action

beyond the scope of his or her duties such that, by its nature, had the potential

to compromise the board." N.J.A.C. 6A:28-6.4(a)(5) (emphasis added).

      Richardson's essential argument is that the SEA was never intended to

discipline a school board member who took direct action — in this case, filing

a petition with the Commissioner — based on an honest disagreement with the

Board of which he was a member and without venal motive or intent. However,


                                                                           A-1748-20
                                      12
the Commissioner correctly notes that the Legislature did not include suc h

qualifying language in either N.J.S.A. 18A:12-24(g), or N.J.S.A. 18A:12-

24.1(e). See Zabilowicz v. Kelsey, 200 N.J. 507, 517 (2009) ("The Legislature

knows how to draft a statute to achieve that result when it wishes to do so.").

      In Mondsini v. Local Finance Board, we noted the Legislature's use of

different language within subsections of the Local Government Ethics Law code

of ethics, N.J.S.A. 40A:9-22.1 to -22.25. 458 N.J. Super. 290, 295, 300–02

(App. Div. 2019). In particular, we recognized that some "subsections of the

code of ethics require that the public official . . . act with a specific purpose."

Id. at 302. Here, however, the Code of Ethics required only Richardson's

affirmation "that authority rests with the board of education," and he would not

"take any private action that may compromise the board." See N.J.S.A. 18A:12-

24.1(e).

      In response to the Commissioner's argument that Richardson could have

sought an advisory opinion from the SEC before filing the petition, Richardson

contends the petition was the "awkward[]" equivalent of such a request. We

disagree. The petition accused Gangadin and Rivera of violating "New Jersey's

Education laws," and asked the Commissioner to take extraordinary action




                                                                             A-1748-20
                                       13
which the Board already decided not to take. 4 We think Richardson's decision

to file the petition, therefore, was a "private action" with the potential to

"compromise the board" in violation of N.J.S.A. 18A:12-24.1(e). As we see it,

the Code of Ethics requires all board members to recognize the authority of the

Board to act on all official matters, and it was intended to prohibit indiv idual

board members from acting "privately." N.J.S.A. 18A:12-24.1(e).

      Whether Richardson violated N.J.S.A. 18A:12-24(g) is a closer question.

In relevant part, subsection (g) prohibited Richardson from "represent[ing] any

person or party other than the school board . . . in connection with . . . any

proceeding involving the school district in which he serves." (emphasis added);

See Castriotta, 427 N.J. Super. at 603–04 (holding board member's action before

the Commissioner was a "legal proceeding" entitling her to counsel fees incurred

in her successful appeal of the school board's censure resolution). Richardson

was not representing the Board when he filed the petition that clearly sought the

Commissioner's involvement in the future employment of the school district's



4
  We recognize, ironically, that contrary to the advice of its attorney, the Board
could have complied with N.J.S.A. 18A:17-20.1 and voted to terminate Lyles'
contract after December 2015 if it had done so before March 2, 2016.
Richardson's petition, among other things, sought the Commissioner's
intervention to force a vote on Lyles' retention, one way or the other, during this
timeframe.
                                                                             A-1748-20
                                       14
superintendent. However, there is tension between subsection (g) and N.J.S.A.

18A:12-24(j), which provides: "Nothing shall prohibit any school official . . .

from representing himself . . . in . . . proceedings concerning his . . . own

interests."

      In Kennedy, a school board member and his wife filed due process

petitions with the Department of Education for relief on behalf of their son,

whose special education needs were allegedly not being met by the board. 196

N.J. at 9. The board, in turn, sought removal of the member, arguing N.J.S.A.

18A:12-2 prohibited his continued membership on the board. 5 Id. at 10–11. The

Court attempted to harmonize the broad prohibition in N.J.S.A. 18A:2 -2 with

N.J.S.A. 18A:12-24(j), stating:

              The reconciliation of the two statutes will unfold based
              on fact-sensitive analyses for substantial and deeply
              antagonistic interests that would call into question a
              board member's ability to perform public duties and the
              public's confidence in that ability of the member to
              perform his or her office, notwithstanding the
              advancement of a personal interest through
              negotiations or a "proceeding."

                    ....



5
     That statute provides: "No member of any board of education shall be
interested directly or indirectly in any contract with or claim against the board
. . . ." N.J.S.A. 18A:12-2.
                                                                           A-1748-20
                                        15
                       We conclude that a board member should not be
                removed from office merely because he or she has
                advanced any claim "in a proceeding" against a school
                district involving that individual or an immediate
                family member's interest. Substantial, disqualifying
                conflicts of interest should be identified either by type
                of claim, i.e., specific monetary claims by the member
                or a family member as in a tort claim, or by type of
                proceeding. . . . Ultimately, however, the line between
                acceptable and prohibited activities by board members,
                in respect of the advancement of personal or a family
                member's interests in proceedings against a board of
                education, may be resolved through the prism of a fact-
                specific inquiry.

                [Id. at 17–18.]

The Court concluded the board member's removal was appropriate, stating, "We

cannot reconcile th[e] claim for substantial monetary relief with a board

member's continued service on a local board." Id. at 22.

          In this case, Richardson's actions do not fit within subsection (j). He was

not "representing himself" in pursuit of his "own interests" or that of his family

when he filed the petition with the Commissioner.              Rather, by his own

admissions, Richardson was representing a minority of board members

attempting to affect Board policy when they could not do so through the Board

itself.

          We affirm the final decision of the Commissioner.



                                                                               A-1748-20
                                          16